243 Ga. 337 (1979)
253 S.E.2d 757
FINK et al.
v.
HINSON.
34526.
Supreme Court of Georgia.
Submitted February 19, 1979.
Decided March 7, 1979.
Rehearing Denied March 27, 1979.
Harold E. Martin, for appellants.
Watson, Wilson & Lindsey, Lynn W. Wilson, William D. Lindsey, for appellee.
Rolader, Barham, Davis, Graham & McEvoy, William M. Barham, amicus curiae.
HALL, Justice.
This is an appeal from the dismissal of a suit for injunctive relief. The appellants are a student of Lamar County Comprehensive High School, his father and the father of another student. They sought to enjoin the appellee (School Principal) from requiring these two students to undergo a physical examination by a medical doctor rather than a Chiropractor before allowing them to participate in the interscholastic football program at their high school. The trial court dismissed the suit on the ground that the principal's decision was not ripe for review since the appellants had never obtained a ruling from the County Board of Education on the matter. The trial court also ruled that the parents were not aggrieved parties.
The appellee has filed a motion to dismiss the appeal on the ground that it is moot because the interscholastic football program for the school year 1978-79 has ended and the students involved in this appeal are seniors whose *338 eligibility to participate in the program expired at the same time. We agree.
Appeal dismissed. All the Justices concur.